DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a detection component, a determining component and a control component in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a detection component, a determining component and a control component” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The description of components in the specification fails to describe the specific structure(s) that would be used to accomplish this claimed functionality. In particular, the specification merely describes the functionality and uses the identical generic placeholder term to label these components, so that one of ordinary skill in the art would not recognize what structure(s) the claimed invention is directed to for these components.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hildreth et al (US PG Pub No. 2009/0133051).
Regarding claim 1, Hildreth et al teaches a method for display control (Abstract), comprising: 
detecting program information: acquiring information of a currently displayed program (Abstract; Para. 0047); 
determining a children's program: identifying the children's program based on the program information (Abstract; Para. 0044); and 

Claim 2 is rejected wherein the program information comprises channel information: and the determining a children's program comprises: identifying the children's program based on the channel information (i.e. information identifying specific content (e.g., specific programs, specific channels, etc.) that the user identified in the identification field 1701 is allowed to experience or may store information identifying specific content (e.g., specific programs, specific channels, etc.) that the user identified in the identification field 1701 is not allowed to experience) (Para. 0111, 0156-157, 0188).  
Claim 3 is rejected wherein identifying the children's program based on the channel information comprises: presetting a channel information for the children's program: comparing the preset channel information with the channel information for the current program: and if the preset channel information is consistent with the channel information of the current program, identifying the program as the children's program (i.e. information identifying specific content (e.g., specific programs, specific channels, etc.) that the user identified in the identification field 1701 is allowed to experience or may store information identifying specific content (e.g., specific programs, specific channels, etc.) that the user identified in the identification field 1701 is not allowed to experience) (Para. 0111, 0156-157, 0188).  
Claim 4 is rejected wherein the channel information comprises channel frequency information, and comparing the preset channel information with the channel information rent program, and if the channel frequencies are different, determining that the preset channel information is inconsistent with the channel information of the current program (i.e. information identifying specific content (e.g., specific programs, specific channels, etc.) that the user identified in the identification field 1701 is allowed to experience or may store information identifying specific content (e.g., specific programs, specific channels, etc.) that the user identified in the identification field 1701 is not allowed to experience) (Para. 0111, 0156-157, 0188).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth et al, in view of Meinders et al (WO 2005/017739).
Regarding claim 5, Hildreth et al teaches identifying the children's program based on the program information as discussed above. The reference is unclear with respect 
In similar field of endeavor, Meinders et al teaches the program information comprises color saturation information: and identifying the children's program based on the color saturation information (Page 12; lines 21-32). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of determining content of the video signal in order to account for any discrepancies in other information in identifying content to apply access control policies for user(s).  
Regarding claim 6, Hildreth et al teaches the program information comprises channel information; and identifying the children's program based on the program information comprises: identifying the children's program based on the channel information as discussed above. However, the reference is unclear with respect to program information comprises color saturation information; and identifying...based on the color saturation information.
In similar field of endeavor, Meinders et al teaches program information comprises color saturation information; and identifying...based on the color saturation information (Page 12; lines 21-32). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of determining content of the video signal in order to account for any discrepancies in other information in identifying content to apply access control policies for user(s).  

7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth et al, in view of Meinders et al, further in view of Reed et al (US PG Pub No. 2011/0007935).
Regarding claim 7, Hildreth and Meinders, the combination identifying the children's program based on the channel information and the color saturation information comprises: determining whether the channel is a children's channel according to the channel information, if yes; reading the color saturation information; and identifying the program as the children's program (Hildreth: Para. 0111, 0156-157, 0188 and Meinders: Page 12; lines 21-32). However, the reference is unclear with respect to when the color saturation information exceeds a preset value. 
In similar field of endeavor, Reed et al teaches when the color saturation information exceeds a preset value (Para. 0035). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of determining content of the video signal precisely in order to account for any discrepancies in other information in identifying content to apply access control policies for user(s).  
Regarding claim 8, Hildreth et al teaches limitation discussed with respect to claim 5. The reference is unclear with respect to the color saturation information comprises a preset value, and the preset color saturation value is in a range of 70 to 100.  
In similar field of endeavor, Reed et al teaches the color saturation information comprises a preset value, and the preset color saturation value is in a range of 70 to 100 (Para. 0035). Therefore, it would have been obvious to one of ordinary skill in the 
Regarding claim 9, Hildreth, Meinders and Reed, the combination teaches the preset color saturation value is 80, and when the color saturation information exceeds 80, identifying the program as the children's program (Meinders: Page 12; lines 21-32 and Reed: Para. 0035). 

Claim 10-11, 13-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth et al, in view of Kageyama et al (US PG Pub No. 2017/0180808).
Regarding claim 10, Hildreth et al teaches starting a preset protection mechanism. However, the reference is unclear with respect to turning off the television.  
In similar field of endeavor, Kageyama et al teaches turning off the television (Para. 0076).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of allowing parents an effective method of imposing viewing limits on their children’s screen time.  
Regarding claim 11, Hildreth et al teaches starting a preset protection mechanism comprises: popping up a prompt message to determining whether the program is watched by an adult: if the program is watched by adults, continuing 
In similar field of endeavor, Kageyama et al teaches turning off the television (Para. 0076).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of allowing parents an effective method of imposing viewing limits on their children’s screen time.  
Regarding claim 13, Hildreth et al teaches limitations discussed with respect to claim 1. The reference is unclear with respect to starting a preset protection mechanism comprises: setting a preset time and recording a displaying time, and if the displaying time is longer than the preset time automatically switching a current picture. 
In similar field of endeavor, Kageyama et al teaches a preset protection mechanism comprises: setting a preset time and recording a displaying time, and if the displaying time is longer than the preset time automatically switching a current picture (Abstract; Para. 0020, 0076). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of allowing parents an effective method of imposing viewing limits on their children’s screen time. 
The combination is unclear with respect to a preset blue screen. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the combination by specifically providing a preset blue screen before the 
Regarding claim 14, Hildreth and Kageyama, the combination teaches the preset time to minutes and/or hours per day (i.e. 0.5 hrs) (Kageyama: Para. 0020). It would have been obvious to try for one of ordinary skill in the art to modify the combination by specifically setting preset time to 0.5 hrs before the effectively filing date of the claimed invention for the common knowledge purpose of allowing parents an effective method of imposing viewing limits on their children’s screen time.
Claim 15, Hildreth et al teaches limitations discussed with respect to claim 1. The reference is unclear with respect to starting a preset protection mechanism comprises: setting a preset time and recording a displaying time, and if the displaying time is longer than the preset time popping up a prompt message and a password input box for inputting a password for watching and otherwise turning off the television.  
In similar field of endeavor, Kageyama et al teaches setting a preset time and recording a displaying time, and if the displaying time is longer than the preset time popping up a prompt message and a password input box for inputting a password for watching and otherwise turning off the television (Figure 6; Para. 0020, 0076-79). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of allowing parents an effective method of imposing viewing limits on their children’s screen time.

a detection component configured to acquire information of a currently displayed program ((Abstract; Para. 0047); 
a determining component configured to determine whether the program is a children's program (Abstract; Para. 0044); and 
a control component configured to control, if the program is not a children's program, displaying the program normally on the television and if the program is a children's program, starting a protection mechanism (Figure 17; Abstract, Para. 0044, 0047). The reference is unclear with respect to whether to turn off a television. 
In similar field of endeavor, Kageyama et al teaches whether to turn off a television (Para. 0076).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of allowing parents an effective method of imposing viewing limits on their children’s screen time.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth et al.
Regarding claim 12, Hildreth et al teaches limitations discussed with respect to claim 1. The reference is unclear with respect to starting a preset protection mechanism comprises: automatically switching the children's program by switching the current channel to a channel of a non-children's program. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth et al, in view of Reed et al, further in view of Kageyama et al.
Regarding claim 16, Hildreth et al teaches a method for display control (Abstract) comprising: 
detecting program information: acquiring information of a currently displayed program (Abstract; Para. 0047): 
determining a channel: identifying whether the channel is a children's channel based on channel information, if not, displaying the program normally on a television (Para. 0111, 0156-157, 0188) , and if yes, 
if not, displaying the program normally on the television (Para. 0047) and if yes.  
The reference is unclear with respect to determining a color saturation: determining a color saturation: determining whether the color saturation is greater than 80. 
In similar field of endeavor, Reed et al teaches determining a color saturation: determining a color saturation: determining whether the color saturation is greater than 80 (Para. 0035). Therefore, it would have been obvious to one of ordinary skill in the art 
Hildreth and Reed, the combination is unclear with respect to determining a displaying time: determining a displaying tine: determining whether the displaying time is greater than the preset tine, if not, displaying the program normally on the television, and if yes, starting a protection mechanism: and starting a protection mechanism: popping up a prompt message and a password input box, if a password is input, displaying the program normally on the television, and if not, turning off the television. 
In similar field of endeavor, Kageyama et al teaches determining a displaying time: determining a displaying tine: determining whether the displaying time is greater than the preset time, if not, displaying the program normally on the television, and if yes, starting a protection mechanism: and starting a protection mechanism: popping up a prompt message and a password input box, if a password is input, displaying the program normally on the television, and if not, turning off the television (Figures 5-6; Para. 0020, 0076-79). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of allowing parents an effective method of imposing viewing limits on their children’s screen time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.